Citation Nr: 0422479	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  99-21 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of heart 
bypass surgery (originally claimed as heart disease).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an increased (compensable) evaluation for 
degenerative arthritis of the lumbar spine (claimed as a back 
condition).

5.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

6.  Entitlement to an increased (compensable) evaluation for 
skin rash.






WITNESSES AT HEARING ON APPEAL

Appellant and his friend

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from June 1965 to March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In an October 2001 written statement, the veteran revoked the 
power of attorney with his Veterans Service Organization and 
has chosen to represent himself.

The Board remanded this case in September 2001 for further 
development, and it has returned for appellate decision.


FINDINGS OF FACT

1.  In accordance with the Board's directions in the 
September 2001 remand of this appeal, the appellant was 
scheduled to appear for VA examinations in May 2003 in order 
to obtain information necessary to adjudicate his original 
service connection claim for PTSD, reopened service 
connection claims for a heart disorder and hypertension, as 
well as his increased ratings claims for his service-
connected degenerative arthritis of the lumbar spine, 
hemorrhoids, and skin rash.

2.  Without good cause shown, the appellant failed to report 
for the scheduled VA examinations.

3.  The veteran did not engage in combat with the enemy and 
he does not have PTSD as a result of a corroborated service 
stressor.


CONCLUSIONS OF LAW

1.  The reopened claim for service connection for residuals 
of heart bypass surgery and hypertension must be denied due 
to the appellant's failure to report for a necessary VA 
examination.  38 C.F.R. § 3.655(b) (2003).

2.  Ratings in excess of those assigned for service-connected 
degenerative arthritis of the lumbar spine, hemorrhoids, and 
skin rash must be denied due to the appellant's failure to 
report for a necessary VA examination.  38 C.F.R. § 3.655(b).  

3.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

Review of the claims folders reveals compliance with the 
VCAA.  That is, by way letters dated in November 2001 and the 
September 2003 supplemental statement of the case, the RO 
advised the veteran of the notice and assistance provisions 
of the VCAA, and explained what types of evidence VA was 
obligated to obtain and what types of evidence VA would 
assist the veteran in obtaining if he provided the requisite 
information.  Also, the Board provided detailed information 
in the September 2001 remand.  Thus, the Board is satisfied 
that the RO has provided the veteran all required notice.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).     

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the RO received the veteran's 
claim and issued the initial determination prior to the 
enactment of the VCAA, such that providing notice of VCAA 
requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, No. 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.   

In this case, although the VCAA notice letter to the veteran 
does not specifically contain the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
As discussed in more detail below, the veteran has not 
responded to the RO's correspondence since late 2002.  The RO 
has properly pursued obtaining all evidence described by the 
veteran.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, the Board finds no indication of 
defective notice that is prejudicial to the veteran, such 
that proceeding to evaluate the appeal, if defect can be 
found, is harmless error.

With respect to the duty to assist, the RO has secured VA 
medical records.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Furthermore, pursuant to the Board's September 2001 
remand instructions, the RO, in May 2003, requested the VA 
medical center to schedule the veteran for VA examinations in 
connection with his claims.  The pertinent documentation 
shows that the veteran's correct address was of record and 
provided to the medical center.  Unfortunately, the veteran 
failed to report for these examinations, as documented by the 
medical center, and has not corresponded with VA since that 
time.  By letter dated October 22, 2003, the RO informed the 
veteran that it had requested the VA medical center to 
schedule an examination on another disability involving a 
claim not now before the Board.  The veteran also failed to 
report to this examination, according to the documentation by 
the medical center.  In addition, a travel Board hearing was 
scheduled for June 25, 2004 and notification was properly 
sent to the veteran at his address of record.  He failed to 
report to the hearing.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.   

The Board is also satisfied as to compliance with its 
instructions from the September 2001 remand, with respect to 
the issues on appeal addressed in this decision.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

II.  PTSD

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2003).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).

Section 1154(b) does not negate the need for medical evidence 
of a nexus between service trauma and the current disability.  
See Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996).

The relevant regulation, 38 C.F.R. § 3.304(f) (2003), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor. 38 
C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The service records do not show that the veteran engaged in 
combat with the enemy in Vietnam.  He has no awards or 
decorations that would suggest that he engaged in combat with 
the enemy.  According to his service personnel records, he 
served in the Navy off the shores of Vietnam.  While he 
reports that he participated in combat with the enemy as part 
of an aircrew flying missions over enemy territory, his 
service records do not corroborate this.  He has submitted no 
evidence to corroborate his contentions.  He received various 
Vietnam service medals, but the National Personnel Records 
Center in St. Louis, Missouri was unable to determine whether 
the veteran actually had in-country service.  The veteran's 
service records do not show that the veteran was exposed to 
enemy gunfire while flying missions over Vietnam.  Any 
attempts to corroborate the veteran's service in Vietnam were 
thwarted by his failure to appear for the VA PTSD examination 
scheduled in May 2003.

Furthermore, in April 2003, the United States Armed Services 
Center for Unit Records Research (USASCURR) responded that 
the evidence provided was insufficient to conduct a detailed 
search for the veteran's claimed stressors.  The RO issued a 
written request to the veteran later in April 2003 for him to 
provide additional details describing his stressors.  The 
record shows that the veteran has not responded to the RO's 
request.  Without this information, the veteran's stressors 
cannot be verified.

In summary, therefore, the preponderance of the evidence 
establishes that the veteran did not participate in combat 
and that his claimed in-service stressors did not occur.  
Accordingly, this claim must be denied.

III.  Remaining issues

When an examination is scheduled in conjunction with an 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, and the 
veteran fails to report, the claim shall be denied.  38 
C.F.R. § 3.655(a)(b) (2002).  In September 2001, the Board 
reopened the issues of service connection for residuals of 
heart bypass surgery (originally claimed as heart disease), 
and for hypertension.  In the same action, the Board remanded 
these two issues along with the issues of entitlement to 
ratings in excess of those assigned for degenerative 
arthritis of the lumbar spine (claimed as a back condition), 
hemorrhoids, and a skin rash.  The Board also notified the 
veteran of 38 C.F.R. § 3.655.

Subsequently, the appellant failed to report for the 
scheduled VA examinations in May 2003.  In September 2003, 
the RO issued the supplemental statement of the case 
informing him of its denial of the issues and his failure to 
report for the examinations.  No response was received from 
the appellant.

It is mandated in 38 C.F.R. § 3.655(b) that, in the absence 
of good cause, a claim for a reopened claim for a benefit 
that was previously disallowed, or a claim for increase will 
be denied if a claimant fails to report for an examination 
scheduled in connection with that claim.  Accordingly, these 
claims must be denied.


ORDER

Service connection for residuals of heart bypass surgery 
(originally claimed as heart disease) is denied.

Service connection for hypertension is denied.

Service connection for PTSD is denied.

A compensable rating for degenerative arthritis of the lumbar 
spine (claimed as a back condition) is denied.

A compensable rating for hemorrhoids is denied.

A compensable rating for a skin rash is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



